Citation Nr: 0707571	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  04-22 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a left arm disability claimed as a result 
of a failure to remove a catheter from the veteran's arm 
during treatment performed at a VA facility in March and 
April 1997. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from July 1973 to 
July 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Atlanta, Georgia Regional 
Office (RO), which declined the appellant's application 
seeking to reopen a previously denied claim of entitlement to 
service connection for residuals of a head injury and denied 
entitlement to compensation benefits under 38 U.S.C.A. 
§§ 1151.

In a decision dated in July 2006, the Board determined that 
new and material evidence had been submitted to reopen the 
claim for service connection for residuals of a head injury 
and remanded this issue as well as the issue of entitlement 
to compensation under the provisions of 38 U.S.C.A. § 1151 
for left arm disability for further development.   The case 
has since been returned to the Board and is now ready for 
appellate review.


FINDINGS OF FACT

1.  A subdural infection resulting in encephalomalacia was 
first demonstrated many years after service separation and is 
not demonstrated to have had its origin in service.

2.  The competent medical evidence does not show that the 
veteran has any additional disability as a result of VA's 
failure following treatment to promptly remove IV catheters 
from his left arm in March and April 1997.

CONCLUSIONS OF LAW

1.  Residuals of a head injury were not incurred in or 
aggravated by service nor may an organic disease of the 
nervous system be presumed to have been incurred therein.  38 
U.S.C.A §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  The criteria for an award of compensation benefits for 
disability resulting from VA medical treatment are not met.  
38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.361 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2000, December 
2001, January 2003, November 2003, and July 2006; rating 
decisions in March 2000, August 2000, April 2002, and March 
2003; and a statement of the case in April 2004.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the October 2006 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examination in 
relation to the claim for benefits pursuant to 38 U.S.C.A. 
§ 1151.  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.

Service Connection for Residuals of a Head Injury.

In hearing testimony and statements on file, the appellant, 
who is the veteran's wife, contends that the veteran 
developed a subdural infection and subsequent complications 
as the result of a blow to the head sustained during a fight 
in service. 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
When a veteran served ninety (90) days or more during a 
period of was and certain specified disorders, to include 
organic disease of the nervous system, become manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease will be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Here, the appellant and a witness, who reported being with 
the veteran in Korea, at a hearing in May 1986 testified that 
veteran was involved in a physical altercation while 
stationed in Korea in which he sustained a sledgehammer blow 
to the head. Submitted at the hearing was a written statement 
from the appellant's witness similar to his testimony in its 
description of an altercation in which he and the veteran 
were involved in Korea. The appellant essentially reiterated 
her testimony that the veteran sustained a head injury in 
service at a later hearing in October 1999 and described the 
veteran's condition immediately subsequent to service and 
currently.

The veteran's service medical records while noting in August 
1974 a report by the veteran of being in a fight and hurting 
what might have been his left hand (the entry is somewhat 
illegible), do not reflect evaluation or treatment for a head 
injury of any kind.  On the veteran's May 1976 medical 
examination for service separation, a clinical evaluation of 
the veteran, to include his head found to abnormalities.  
None of the contemporaneous service medical records show 
complaints or findings referable to a head trauma.

Post service, the veteran was hospitalized in December 1980 
for a first time seizure.  It was noted that he had been 
entirely well until two weeks prior to admission at which 
time his wife noted symptoms of an upper respiratory 
infection.  Blood cultures were positive for gram positive 
cocci. A CT scan revealed a left frontal subdural mass.  A 
chronic subdural hematoma was suspected.  The veteran 
underwent a craniotomy for drainage of a left frontal 
subdural empyema.  Cultures of subdural pus appeared to show 
beta streptococcus.  

In a letter dated in March 1982, Dr. D.A.B. reported that the 
veteran's primary diagnosis is encephalomalacia.  He stated 
that, in other words, the veteran had a degenerative organic 
brain syndrome resulting from an intracranial infection.  
When examined by VA in April 1982 the veteran was diagnosed 
as having severe dementia associated with intracranial 
infection, manifested by convulsion disorder, aphasia, and 
ataxia.

At the hearing in 1986, a private physician, Dr. W.P.S, 
reported that he first saw the veteran in 1981.  He reported 
that the veteran had a history of having severe headaches 
since a head injury in Korea.  He expressed the opinion that 
the blow to the veteran's head had created a hematoma which 
apparently became infected later, with resulting 
complications.

VA clinical records compiled as late as August 2006 show that 
the veteran's medical problems include right hemiplegia and 
aphasia secondary to his subdural empyema in 1980.

In a December 2002 statement, a VA physician and a social 
worker reported that the veteran should have been awarded 
service connected compensation benefits in 1980.

While post service medical documentation reflects clinical 
findings of encephalomalacia, a degenerative organic brain 
syndrome, resulting from an intracranial infection, there is 
no competent medical evidence that this disorder was 
manifested in service or is the result of events therein.

Here we acknowledge that a physician, Dr W.P.S., in testimony 
presented in May 1986 expressed an opinion that a blow to the 
head sustained by the veteran in service created a hematoma, 
which ultimately caused the veteran's subdural empyema.  
Additionally, a VA treating physician by inference has 
indicated a similar belief by reportedly indicating the 
veteran should have been awarded service connected 
compensation benefits in 1980.  An evaluation of the 
probative value of a medical opinion is based on the medical 
expert's personal examination of the patient, the examiner's 
knowledge and skill in analyzing the data, and the medical 
conclusions reached. The credibility and weight to be 
attached to such opinions are within the providence of the 
Board as adjudicators. Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993). The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualification and 
analytical finding, and the probative weight of a medical 
opinion may be reduced if the examiner fails to explain the 
basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 
(1993).  The value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is 
inadequate when it is unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177 (180) (1995).  See also 
Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 
Vet. App. 345, 348 (1998) (medical opinions must be supported 
by clinical findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).

In this case, neither Dr. W.P.S. nor the VA physician noted 
above have provided clinical findings to support their 
conclusions that the veteran's current disablement resulting 
from his organic brain syndrome originated as a result of 
events in service. Indeed, it appears that their opinions are 
predicated on an assumption that the veteran received trauma 
to the head in service, which is not supported by the 
contemporaneous service medical records.  Notwithstanding the 
testimony by the veteran's service colleague in May 1986, 
trauma to the head in service is not corroborated but is in 
fact contradicted by the objective record, which does not 
show any report of head trauma at the time of the incident in 
service.  At this juncture the Board observe that the 
testimony by the veteran's service colleague is not deemed by 
the Board to be persuasive.  While in his written statement 
this individual reported that the veteran was struck by a 
sledgehammer, testimony revealed that he was unsure of the 
type of object, which struck the veteran.  "I think it was a 
sledge hammer." He further testified, contrary to the 
service medical records, that following this injury, the 
veteran was hospitalized for three to four days.  Thus, any 
conclusion based on a belief that the veteran sustained a 
head injury in service no probative value because a head 
trauma is not demonstrated by the objective evidence of 
record.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 

Considering all the evidence of record, the Board finds that 
the preponderance of the evidence is against granting service 
connection for residuals of a head injury.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Compensation under the Provisions of 38 U.S.C.A. § 1151

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  See 
38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.  The veteran must show 
that the VA treatment in question resulted in additional 
disability and that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  See 38 U.S.C.A. § 1151; 
VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  The veteran 
must show that additional disability is actually the result 
of VA hospitalization or medical treatment and not merely 
coincidental therewith.  See 38 C.F.R. § 3.358(c)(1). 

In determining whether a veteran has an additional 
disability, VA compares the  veteran's condition immediately 
before the beginning of the hospital care, medical or 
surgical treatment, examination, training and rehabilitation 
services, or compensated work therapy (CWT) program upon 
which the claim is based to the veteran's condition after 
such care, treatment, examination, services, or program has 
stopped.  VA considers each involved body part or system 
separately.  38 C.F.R. § 3.361(a)(2)(b).

The appellant contends, as reflected in hearing testimony and 
statements on file, that the veteran developed discomfort, to 
include swelling and chronic pain, in the left upper 
extremity due to the inadvertent failure to remove IV 
catheters from his left arm on two occasions in the spring of 
1997.   The objective clinical record shows that, veteran in 
March 1997 had an IV catheter placed in his arm at a VA 
medical facility where he sought treatment for dental 
problems.  When he was discharged this catheter was left in 
place and was not removed until he arrived at his residence.  
At that time an EMT involved in his transportation removed 
the catheter from his left arm.   In April 1997, a similar 
instance took place when the veteran was discharged from a VA 
medical facility following a period of observation for 
seizures.  On this occasion the veteran's IV was removed the 
following day by a physician at a private medical facility.   

The veteran was afforded a VA examination in August 2006, 
pursuant to the Board's July 2006 remand, for the specific 
purpose of determining whether he had any existing disability 
due to the inadvertent failure to remove the IV needles from 
his left arm.  Physical examination of the veteran showed 
that he was not able to actively move either arm but 
passively the examiner was able to get near full range of 
motion of both the right and left upper extremities.  It was 
noted that otherwise the veteran was very flaccid with his 
joints and muscles, secondary to a prior cerebrovascular 
accident.  The veteran was unresponsive to sensory 
examination to light touch, pinprick, and temperature sense.  
Examination of the entire left arm did not elicit any 
tenderness.  There was no swelling, warmth, redness, heat or 
scars.  Left arm pain by history was diagnosed, with no other 
residuals of the IV needles being left in the veteran's arm.

This case is very similar to that of Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).  In that case, the Court found that 
a diagnosis of "history of trauma with continuing pain in the 
cervical spine" did not constitute a disability for VA 
purposes.  The Court held that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Therefore, the Board 
finds that if a history of trauma with continuing pain does 
not constitute a disability for which service connection may 
be granted, the veteran's diagnosis in this case of left arm 
pain by history, residual of trauma, likewise does not 
constitute a disability or an additional disability for which 
compensation may be awarded pursuant to 38 U.S.C.A. § 1151.

The benefit sought may be granted if it can be shown that the 
veteran has an additional disability related to the above 
failures to remove his IV catheter.  Such additional 
disability was not demonstrated on VA examination in August 
2006 or at any other time.  Further, there is no medical 
opinion that any additional disability was incurred as a 
direct result of the failure by VA to remove his IV catheter 
in March and April 1997 and the clinical evidence does not 
show otherwise.

In short, the Board finds that the veteran's claims file is 
devoid of any competent medical evidence that demonstrates 
that he has any disability resulting from VA treatment.

Because the probative evidence shows that VA treatment did 
not result in additional disability, the Board finds that the 
veteran did not suffer an injury as the result of VA medical 
or surgical treatment and that the preponderance of the 
evidence is against the claim of entitlement to benefits 
under the provisions of 38 U.S.C.A. § 1151.




ORDER

Service connection for residuals of a head injury is denied.

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a left arm disability claimed as a result 
of a failure to remove a catheter from the veteran's arm 
during treatment performed at a VA facility in March and 
April 1997 is denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


